Citation Nr: 0210105	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Service connection for arthritis and degenerative joint 
disease claimed as a residual of an allergic reaction to 
penicillin.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that denied service connection for arthritis and 
degenerative joint disease claimed as a residual of an 
allergic reaction to penicillin.  After the veteran submitted 
a timely Notice of Disagreement, the RO sent the veteran a 
Statement of the Case regarding this issue in January 2000.  
The veteran submitted his substantive appeal in regard to 
this issue in March 2000.  

In a December 2000 rating decision the RO denied, among other 
things, entitlement to secondary service connection for a 
right orchiectomy and entitlement to special monthly 
compensation based on anatomical loss of a creative organ.  
After the veteran submitted a timely Notice of Disagreement, 
the RO sent the veteran a Statement of the Case regarding 
these issues in August 2001.  The veteran submitted his 
substantive appeal in regard to these issues in September 
2001.

In a January 2002 rating action the RO granted secondary 
service connection for a right orchiectomy and also granted 
special monthly compensation for anatomical loss of a 
creative organ.  Accordingly only the issue of service 
connection for arthritis and degenerative joint disease 
claimed as a residual of an allergic reaction to penicillin 
remains in appellate status.  


REMAND

On a VA Form 21-4138 dated in September 2001 the veteran 
requested a hearing before a hearing officer at the RO.  No 
action has been taken in regard to this hearing request.  
Although, two of the three issue that were in appellate 
status in September 2001 were subsequently resolved in the 
veteran's favor, the veteran is still entitled to such a 
personal hearing in regard to the issue service connection 
for arthritis and degenerative joint disease claimed as a 
residual of an allergic reaction to penicillin.   
In view of the above, this case is remanded to the RO for the 
following action:

The RO should afford the veteran an 
opportunity for a hearing before a 
hearing officer or decision review 
officer at the RO.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No action 
by the RO is required with respect to the issue on appeal.  
The RO need not readjudicate the claim and a supplemental 
statement of the case need not be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


